Title: Creation of the National Capital, 6 April 1791 (Editorial Note)
From: 
To: 


Editorial Note
In the 1790 legislative skirmish over the national capital, JM led the fight for the Potomac site, but once that battle was won the executive branch took charge. Thereafter, JM was not officially involved in planning the new federal district. His interest, however, never flagged, and he was frequently consulted from the summer of 1790 onward (Memorandum on the Residence Bill, ca. 29 Aug. 1790, PJMWilliam T. Hutchinson et al., eds., The
          Papers of James Madison (vols. 1–10, Chicago, 1962–77; vols. 11—, Charlottesville,
        Va., 1977—)., XIII, 294–96). As the documents in this volume indicate, JM was looked upon as one of the architects of the capital plan. He willingly gave counsel to the president and secretary of state while keeping abreast of developments by personal observation and reports from the federal district commissioners. In a letter of 28 August 1791 Jefferson informed these commissioners that conferences had taken place in Philadelphia, that “as mr. Madison & myself, who were present at the conferences, propose to pass through George town on our way to Virginia, the President supposes that our attendance at the meeting of the Commissioners might be of service to them,” and that he and JM would meet with the commissioners on 8 September (DLC: Jefferson Papers). Indeed, Jefferson’s papers reveal JM’s continuing unofficial involvement with the federal district. On 6 November Jefferson told the president, “I have conferred with mr. M. on the idea of the Commissioners of the federal town proceeding to make private sales of the lots & he thinks it adviseable,” and on 1 December forwarded to Washington “a draught of letters to Majr. L’Enfant & the Commissioners, prepared on a conference with mr. Madison.” As L’Enfant’s relations with the commissioners worsened, Washington on 15 February 1792 asked Jefferson to come the following morning to discuss with him the federal district and “the letter you have written to Majr. L’Enfant…. P.S. If Mr. Madison can make it convent. to come with you I should be glad to see him also—In that case, it might be well to Give him a previous perusal of the enclosed papers.” On 26 February (the day before L’Enfant’s dismissal) Washington informed Jefferson, “I have perused the enclosed answer to your letter, to Majr. L’Enfant. Both are returned. A final decision thereupon must be had. I wish it to be taken upon the best ground, and with the best advice. Send it, I pray you, to Mr. Madison who is better acquainted with the whole of this matter than any other.”
